DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2021, 01/07/2022, 04/19/2022, and 06/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were submitted on 09/23/2021 and 01/05/2022.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of Visser et al. (20080201138 A1).

Regarding claim 1, Ziller teaches:
“An earphone device” (par. 0007; ‘Such accessories have included headsets and earpieces with one or more microphones designed to pick up ambient sounds. Alternatively, the microphone typically used for picking up speech also serves to pick up ambient sounds.’), comprising:
“a first ambient microphone configured to generate a first acoustic signal” (par. 0007; ‘Such accessories have included headsets and earpieces with one or more microphones designed to pick up ambient sounds. Alternatively, the microphone typically used for picking up speech also serves to pick up ambient sounds.’);
“a second ambient microphone configured to generate a second acoustic signal” (par. 0007; ‘Such accessories have included headsets and earpieces with one or more microphones designed to pick up ambient sounds. Alternatively, the microphone typically used for picking up speech also serves to pick up ambient sounds.’);
“a speaker configured to play an audio content signal” (par. 0056; ‘The processing circuitry provides the combined audio signals to the speaker 32 such that the speaker 32 reproduces the ambient sound in combination with audio from the audio signal.’);
“a memory that stores instruction; and a processor electrically connected to the first ambient microphone, the second ambient microphone, and the speaker, wherein the processor is configured to execute the instructions to perform operations” (par. 0060; ‘The CPU 42 executes code stored in memory within the control circuit 40 (not shown) and/or in a separate memory 44 in order to carry out conventional operation of the mobile phone functions 46 within the mobile phone 10.’),
the operations comprising:
 “mixing the first acoustic signal with the audio content signal to generate a mixed audio content signal” (par. 0054; ‘Instead, the microphone 34 itself serves to pick up ambient sounds (including the user's own voice, for example) in order to produce an ambient sound signal that is reproduced through the speaker 32, again in addition to the conventional audio signal from the mobile phone 10.’); and
“sending the mixed audio content signal to the speaker” (par. 0054; ‘Instead, the microphone 34 itself serves to pick up ambient sounds (including the user's own voice, for example) in order to produce an ambient sound signal that is reproduced through the speaker 32, again in addition to the conventional audio signal from the mobile phone 10.’).
Ziller teaches the microphone picking up user’s voice (par. 0054; ‘Instead, the microphone 34 itself serves to pick up ambient sounds (including the user's own voice, for example) in order to produce an ambient sound signal that is reproduced through the speaker 32, again in addition to the conventional audio signal from the mobile phone 10.’).
However, Ziller does not expressly teach detecting a voice based on an analysis of the first and second signal, as in “detecting a voice based on an analysis of the first acoustic signal and the second acoustic signal, and wherein the analysis of the first acoustic signal and the second acoustic signal uses at least one of a coherence analysis, correlation analysis, level-detection, spectral analysis, or a combination thereof.”
In a similar field of endeavor (headsets/earpiece), Visser teaches:
“detecting a voice based on an analysis of the first acoustic signal and the second acoustic signal, and wherein the analysis of the first acoustic signal and the second acoustic signal uses at least one of a coherence analysis, correlation analysis, level-detection, spectral analysis, or a combination thereof” (par. 0069; ‘VAD process 265 has two microphones, with a first one of the microphones positioned on the wireless headset so that it is closer to the speaker's mouth than the second microphone, as shown in block 266. Each respective microphone generates a respective microphone signal, as shown in block 267. The voice activity detector monitors the energy level in each of the microphone signals, and compares the measured energy level, as shown in block 268.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ziller’s headsets and earpieces with Visser’s VAD process for headsets in order to enable processes to be activated, adjusted, or controlled according to when speech is occurring, thereby enabling more efficient and effective operations. (Visser: par. 0023)

Regarding claim 2 (dep. on claim 1), the combination of Ziller in view of Visser further teaches:
“detecting a background noise level by analyzing at least one of the first acoustic signal or the second acoustic signal or a combination of both” (Ziller: par. 0017; ‘In accordance with still another aspect, the disabling circuitry includes an adjustable gain amplifier that adjusts the gain of the ambient sound signal.’).

Regarding claim 3 (dep. on claim 1), the combination of Ziller in view of Visser further teaches:
“wherein the operations further comprise passing the first acoustic signal to a gain function” (Ziller: par. 0017; ‘In accordance with still another aspect, the disabling circuitry includes an adjustable gain amplifier that adjusts the gain of the ambient sound signal.’).

Regarding claim 6 (dep. on claim 1), the combination of Ziller in view of Visser further teaches:
“wherein the operations further comprise: receiving a user's command, wherein the user's command is at least one of a voice command, a non-voice audio command, a visual command, or a combination thereof” (Visser: par. 0060; ‘In this way, a user would communicate and control using voice activated commands and instructions.’).

Regarding claim 7 (dep. on claim 6), the combination of Ziller in view of Visser further teaches:
“wherein the operations further comprise: calculating a cross correlation between at the first and second acoustic signals” (Visser: par. 0079; ‘In an exemplary embodiment of a VAD employing spectral analysis, the VAD performs auto-correlations using Itakura or Itakura-Saito distortion to compare long term estimates based on background noise to short term estimates based on a period of digital voice samples.’).

Regarding claim 11 (dep. on claim 1), the combination of Ziller in view of Visser further teaches:
“wherein the operation of detecting the voice includes an analysis of whether a sound pressure level of the first acoustic signal or the second acoustic signal or a combination of both is above a threshold” (Ziller: par. 0057; ‘In the exemplary embodiment, the predefined event may be a situation where the audio signal provided by the mobile phone 10 drops below a predefined threshold level or amplitude.’).

Regarding claim 12 (dep. on claim 1), the combination of Ziller in view of Visser further teaches:
“wherein the operations further comprise: analyzing the voice to detect a voice command” (Visser: par. 0060; ‘In this way, a user would communicate and control using voice activated commands and instructions.’).

Regarding claim 13 (dep. on claim 1), the combination of Ziller in view of Visser further teaches:
“wherein the operations further comprise: generating a filtered sound signal by filtering at least one of the first acoustic signal, the second acoustic signal, or a combination thereof, and presenting a notification based on the filtered sound signal” (Visser: par. 0097; ‘Often, process 406 includes a set of filters with adaptive filter coefficients.’ Presenting a notification (user feedback) for an event such as filtering a sound signal is obvious to one of ordinary skill.).

Regarding claim 14 (dep. on claim 1), the combination of Ziller in view of Visser further teaches:
“wherein operations further comprise: increasing a gain of at least one of the first acoustic signal, the second acoustic signal, or a combination thereof” (Ziller: par. 0017; ‘In accordance with still another aspect, the disabling circuitry includes an adjustable gain amplifier that adjusts the gain of the ambient sound signal.’).

Regarding claim 15 (dep. on claim 1), the combination of Ziller in view of Visser further teaches:
“wherein operations further comprise: Obtaining a speaking level associated with a spectral characteristic of the voice” (Visser: par. 0080; ‘If a period following a long active period is clearly inactive (i.e., very low energy with a spectrum similar to the measured background noise) the length of the hangover period can be reduced.’).

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of Visser as applied to claim 3 above, and further in view of Chandran et al. (US 20050131678 A1).

Regarding claim 4 (dep. on claim 3), Ziller in view of Visser teach a gain function.
However, Ziller in view of Visser does not expressly teach:
“wherein the operations further comprise band-pass filtering the first acoustic signal after passing the first acoustic signal to the gain function.”
Chandran teaches:
“wherein the operations further comprise band-pass filtering the first acoustic signal after passing the first acoustic signal to the gain function” (abstract; ‘The apparatus may utilize a filter bank of bandpass filters to split the input noisy speech-containing signal into separate frequency bands.’; par. 0122; ‘As discussed above, G.sub.k (n) and x.sub.k (n) are the gain factor and bandpass signal from the k.sup.th frequency band, respectively, and y(n) is the output of the noise suppression apparatus 300. The set of bandpass signals {x.sub.k (n)} collectively may be referred to as the input signal to the DTMF tone extension method.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gain adjustment taught by Ziller in view of Visser with the bandpass filter taught by Chandran in order to split the input noisy speech-containing signal into separate frequency bands. (Chandran: abstract) Bandpass filters may be used for noise suppression purposes.

Regarding claim 5 (dep. on claim 4), the combination of Ziller in view of Visser and Chandran further teaches:
“wherein the operations further comprise band-pass filtering the first acoustic signal in a time domain or by digitally using frequency” (Chandran: par. 0010; ‘FIG. 2 shows the use of discrete Fourier transform techniques (shown as the Windowing & FFT block 202). Here a block of input samples is transformed to the frequency domain.’).

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of Visser as applied to claim 7 above, and further in view of Sharma et al. (US 20020075815 A1).

Regarding claim 8 (dep. on claim 7), Ziller in view of Visser do not expressly teach:
“wherein the operations further comprise: extracting a peak value of the cross-correlation and a lag at which the peak value occurs.” 
Sharma teaches:
“wherein the operations further comprise: extracting a peak value of the cross-correlation and a lag at which the peak value occurs” (par. 0199; ‘ The value of j for which the peak occurs is the PITCH. This is a 7-bit value for the current segment calculated at 1209. The value of j is an indicator of the delay or lag at which the cross-correlation matches the best between the past reconstructed segment and the current segment. This indicates the pitch of the voice in the current frame.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the voice analysis portion taught by Ziller in view of Visser with Sharma’s pitch detection methods for the purposes of speech compression. (Sharma: par. 0196) 

Regarding claim 9 (dep. on claim 8), the combination of Ziller in view of Visser and Sharma further teaches:
“determining if the lag for the peak value matches a reference value” (Sharma: par. 0199; ‘The value of j for which the peak occurs is the PITCH. This is a 7-bit value for the current segment calculated at 1209. The value of j is an indicator of the delay or lag at which the cross-correlation matches the best between the past reconstructed segment and the current segment.’).

Regarding claim 10 (dep. on claim 9), the combination of Ziller in view of Visser and Sharma further teaches:
“wherein the operations further comprise: outputting a user voice active message if the lag for the peak value matches the reference value” (The Examiner takes official notice for this claimed feature. Outputting a user voice active message is a merely audible feedback for a user.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 16, 17-20, and 26-29 of U.S. Patent No. 8611560 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed to an earpiece for mixing ambient audio with secondary audio.

Instant claims
US Patent Claims
1. An earphone device, comprising: a first ambient microphone configured to generate a first acoustic signal; a second ambient microphone configured to generate a second acoustic signal; a speaker configured to play an audio content signal; a memory that stores instruction; and a processor electrically connected to the first ambient microphone, the second ambient microphone, and the speaker, wherein the processor is configured to execute the instructions to perform operations, the operations comprising: detecting a voice based on an analysis of the first acoustic signal and the second acoustic signal, and wherein the analysis of the first acoustic signal and the second acoustic signal uses at least one of a coherence analysis, correlation analysis, level-detection, spectral analysis, or a combination thereof; mixing the first acoustic signal with the audio content signal to generate a mixed audio content signal; and sending the mixed audio content signal to the speaker.
11. An earpiece, comprising: an Ambient Sound Microphone (ASM) configured to capture ambient sound; an Ear Canal Microphone (ECM) configured to capture internal sound in an ear canal; an Ear Canal Receiver (ECR) configured to deliver audio content to the ear canal; a processor operatively coupled to the ASM, the ECM and the ECR, where the processor is configured to detect a spoken voice generated by a wearer of the earpiece based on an analysis of the ambient sound captured by the ASM and the internal sound captured by the ECM; and a voice operated control (VOX) configured to mix the ambient sound and the internal sound to produce a mixed signal and control the production of the mixed signal based on one or more aspects of the audio content and the spoken voice.
Claims 2-15
Claims 16-20 and 26-29




Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658